ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 6/1/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 11, with respect to the previous objections to both the abstract and specification in paragraph [77] have been fully considered and are persuasive.  The previous objections to both the abstract and specification have been withdrawn. 
Applicant’s arguments, see pages 11-12, with respect to Applicant’s claim amendments made in response to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 12, with respect to Applicant’s claim amendments made in response to the previous 101 rejections have been fully considered and are persuasive.  The previous 101 rejections have been withdrawn. 
Applicant’s arguments, see pages 12-17, with respect to the deficiencies of the prior art of record in view of Applicant’s amendments to independent claims 1 and 16 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, a surgical rotating, reciprocating or vibrating cutting instrument having a cutting portion and a body, wherein the body further comprises a handle, a drive motor for driving the cutting portion and a plurality of adjustment motors for adjusting the angle of the cutting portion axis relative to the handle portion axis and/or drive motor axis in a plurality of degrees of freedom with a controller configured to determine any deviations between a desired angle/pose to the actual angle/pose and activate the adjustment motors to reduce any deviations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771